Citation Nr: 1233275	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  04-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran had active service from January 1953 to January 1955. 

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD. 

The Veteran's original claim was for service connection for PTSD.  The evidence of record revealed diagnoses of psychiatric disabilities other than PTSD.  Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board recharacterized the issue on appeal to include all psychiatric disabilities.  In May 2011, the Board denied the claim for service connection for PTSD; however the case was remanded for additional development with respect to the other psychiatric disabilities diagnosed.  

The case was previously before the Board on multiple occasions including January 2007, November 2009, May 2011, and December 2011, when it was remanded for a variety of development including examination of the Veteran and multiple medical opinions.  Unfortunately, the medical opinions requested have been predicated upon a factually inaccurate understanding of the Veteran's medical history on entrance examination.  Remand to obtain a medical opinion based upon the correct factual history is necessary.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a psychiatric disability.  His discharge papers, DD 214, reveal that he served on active duty in the Army from January 1953 to January 1955.  Original copies of the Veteran's DD 214 and his January 1955 separation examination report have been in the possession of VA since November 1966.  

The Veteran filed his claim for service connection for PTSD in June 2002.  At that time, VA requested copies of the Veteran's service treatment records, and received copies of the available service treatment records that same month.  The records obtained included a copy of his entrance examination report, which reveals that entrance examination to active service was a pre-induction examination conducted on April 30, 1952 in Cleveland, Ohio.  A copy of this examination report is of record and it identifies the Veteran by his name, date of birth, Social Security Number, and Army service number which was assigned at that time.  This report reveals that psychiatric clinical evaluation of the Veteran was "normal" at this time, with no reported history of psychiatric problems.

Contained in the service treatment records received by VA in June 2002 were copies of a pre-induction examination for a different Veteran conducted in May 1952.  This examination report indicated an abnormal psychiatric clinical evaluation with the notation "mild anxiety stability S-2."  The accompanying report of medical history indicated a history of frequent trouble sleeping and nervous trouble; the examiner also noted a report of prior psychiatric treatment nervousness at the Cleveland Clinic.  This service treatment record is misfiled; it is not a service treatment record related to this Veteran's claim for service connection.  

The May 1952 pre-induction examination report is clearly for a different Veteran as the following information is different: name, date of birth, and Social Security number.  The Army service number is nearly identical, albeit different by the single terminal digit, reflecting that both Veterans were examined and inducted at the same location days apart.  

It is embarrassing, but review of the record reveals that an incorrect medical history of a pre-existing psychiatric disorder from the misfiled service treatment record related to a different Veteran, has been consistently, and incorrectly, referred to as a fact to be considered by all VA professionals who have handled this case including: the prior Veterans Law Judge, multiple Board attorneys; VBA adjudication personnel, and multiple VA mental health professionals.  

The reliance on patently incorrect information related to the Veteran's reported psychiatric history on entrance examination renders the medical opinions based thereon inadequate.  Accordingly, remand is necessary to obtain a medical opinion based upon the correct facts.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Return the file to the examiner who conducted the July 2011 VA psychiatric examination, and who completed the January 2012 addendum and medical opinion to that examination.  If that examiner is not available, the file may be reviewed by another VA medical professional of the appropriate expertise.  

The examiner is informed that:

* The Veteran had a normal psychiatric clinical evaluation on entrance examination in April 1952 with no reported history of pre-service psychiatric symptoms at that time.  

* All references to a May 1952 service pre-induction examination finding of "mild anxiety instability;" along with reported prior psychiatric treatment are incorrect and based upon the misfiled records of a different Veteran.  

After review of the evidence of record with attention to the correct psychiatric history of no reported history of psychiatric symptoms and no noted psychiatric abnormalities on entrance examination, the examiner must provide the following opinion:

* whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disability which is presently diagnosed as bipolar disorder and was initially diagnosed as depression in 1966, approximately a decade after separation from service, was incurred or aggravated during the Veteran's service, including as the result of being assaulted and having his nose broken during service.  

The examiner must provide complete rationale for all conclusions reached.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Following the above, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a Supplemental Statement of the Case must be issued, and the Veteran and his representative afforded an opportunity to respond.  Thereafter, the case is to be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

